In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0680V
                                          UNPUBLISHED


    FELIX WILLIS,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: January 24, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On May 8, 2019, Felix Willis filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered from a left shoulder injury related to vaccine
administration (“SIRVA”) following his receipt of an influenza (“flu”) vaccine on March
26, 2018. Petition at 1, 5. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On December 15, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On January 24, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $42,000.00.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $42,000.00, in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
 _________________________________________
                                           )
FELIX WILLIS,                              )
                                           )
                  Petitioner,              )
                                           )  No. 19-680V
v.                                         )  Chief Special Master Corcoran
                                           )  ECF
SECRETARY OF HEALTH AND                    )
HUMAN SERVICES,                            )
                                           )
                  Respondent.              )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On December 15, 2021, Respondent filed an Amended Rule 4(c) report stating that he

does not contest that petitioner is entitled to compensation in this case. ECF No. 33. That same

day, the Court issued a Ruling on Entitlement, finding that petitioner is entitled to compensation.

ECF No. 34.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$42,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $42,000.00, in the form of a check payable to petitioner. Petitioner agrees.



1Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                          Respectfully submitted,

                          BRIAN M. BOYNTON
                          Acting Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          HEATHER L. PEARLMAN
                          Deputy Director
                          Torts Branch, Civil Division

                          DARRYL R. WISHARD
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ Claudia B. Gangi
                          CLAUDIA B. GANGI
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 616-4138
                          Email: claudia.gangi@usdoj.gov


Dated: January 24, 2022




                             2